     Case 1:20-cv-00217-LG-RPM Document 5 Filed 08/12/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION

HOT TOPIC, INC. and
HOT TOPIC INC.
WELFARE BENEFIT PLAN

v.                                                 Case No. 1:20-cv-00217-LG-RPM

CARYN SUZANNE
MACFADDEN
As the Parent and Legal
Guardian of E.M.

                                   Consolidated with

IN THE MATTER OF THE
GUARDIANSHIP OF E.M.
By and through mother and next
Friend, Caryn Suzanne Macfadden

v.

UNITED HEALTHCARE
SERVICES, INC.

             DEFENDANT–INTERVENOR EMILY MACFADDEN’S
                  UNOPPOSED MOTION TO INTERVENE

       Comes now, through undersigned counsel, Emily Macfadden, and hereby

respectfully moves this Court pursuant to Federal Rule of Civil Procedure 24(a)(2) to

intervene as a matter of right as a Defendant in this action. As grounds therefore, Emily

Macfadden would show as follows:

       Emily Macfadden has an interest in the subject matter of the action because it

 involves settlement funds paid to Emily Macfadden by and through Caryn Suzanne

 Macfadden as Mother and Guardian of Emily Macfadden, at which time she was a

 minor. Emily Macfadden attained the age of majority on August 2, 2020, and pursuant

                                           1
   Case 1:20-cv-00217-LG-RPM Document 5 Filed 08/12/20 Page 2 of 3




to Miss. Code. Ann. § 93-20-210(1)(a), the Guardianship was terminated by operation of

law. As an adult, she is now entitled to the settlement funds.

      Emily Macfadden’s Motion to Intervene is timely because the litigation is in its

early stages.   Emily Macfadden’s intervention will not create any delay.          Thus,

intervention by Emily Macfadden at this juncture will not prejudice the existing parties.

Further, the parties herein have agreed to a settlement in the amount of $36,000, to

which Emily Macfadden consents, to be paid from the settlement funds being held in the

Russell S. Gill, PLLC trust account.

      Counsel for all parties have conferred and consent to Emily Macfadden’s Motion

to Intervene.

      For the reasons discussed herein and in the accompanying Memorandum Brief,

Emily Macfadden respectfully requests that the Court grant her Motion to Intervene as a

Defendant pursuant to Fed. R. Civ. P. 24(a)(2).

      DATED, this the 12th day of August, 2020.

                                             Respectfully Submitted,

                                             RUSSELL S. GILL, P.L.L.C.

                                       By:    /s/ Russell S. Gill                  .
                                             RUSSELL S. GILL, ESQ. (MS Bar # 4840)
                                             638 Howard Avenue
                                             Biloxi, Mississippi 39530
                                             Telephone: (228) 432-0007
                                             Facsimile: (228) 432-0025
                                             rsgill@rsgill-lawfirm.com




                                             2
    Case 1:20-cv-00217-LG-RPM Document 5 Filed 08/12/20 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I do hereby certify that I electronically filed notice of the foregoing with the Clerk

of the Court using the ECF system, which sent notification of such filing to all registered

attorneys:

       Christine Whitman, Esq.
       PHELPS DUNBAR LLP
       2602 13th Street, Ste. 300
       Gulfport, Mississippi 39501
       Telephone: 228-679-1130
       christine.whitman@phelps.com


       SO CERTIFIED this 12th day of August, 2020.


                                              /s/ Russell S. Gill
                                              RUSSELL S. GILL, (MS Bar # 4840)




                                             3
